DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed (7-22-2022) have been fully considered but they are not persuasive. 
Applicant argues…
Osborn et al. (US-3,830,067) does not teach heat sealing the end portion. 
Osborn does not disclose using a single hole.
Osborn does not disclose using the hole as being adapted for receiving an irrigation tube.
This is not found to be persuasive because…
Osborn discloses on (Col. 3, lines 11-13) that the free ends of the branches 28 may be heat-sealed or closed in any other suitable manner. As such, heat sealing the end portion of the irrigation tool is understood to be disclosed by Osborn.
Osborn discloses on (Col. 4, lines 11-13) that the number, size, and arrangement of the perforations 38 may vary as desired. As such, the implementation of a single hole and its position is understood to be disclosed. 
Currently, the language regarding the hole being utilized to receiving an irrigation tube is understood to be not limiting the claim language due to suggesting or making optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, see MPEP 2111.04. Furthermore, since the language is understood to be optional and non-limiting, the drawings do no currently reflect or show the receiving of an irrigation tube. Additionally, the recitation of structural limitations in method claims case law may be recited. Where it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).                                                         Claim Objections
Claim 11 is objected to because of the following informalities: 
 Currently, claim 11 reads “…of wall and closer…”, it should read “…of the wall and closer…”. Noting, that the article was deleted in the newly amended claim set.
 Appropriate correction is required.
                                                             Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Currently claim 3 requires, the tubing to be rigid or semi-rigid. Currently it is unclear to one of ordinary skill in the art to what degree or level “rigid” or “semi-rigid” is intended to cover nor a degree of measure on how “rigid” or “semi-rigid”. As such, the terminology is found to be indefinite. 
Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Currently claim 17 requires, that the single opening is provided in the tubing before the tubing is cut. As detailed in the specifications and drawings, there is no mention or disclosure that the opening is provided before the tubing is cut. In fact, (Fig. 2) of the instant application, which depicts a flow chart of the instant application’s process, is absent regarding when the single opening step takes place.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “plastic tubing”, does not reasonably provide enablement for “rigid or semi-rigid”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use of the invention commensurate in scope with these claims. Currently, the breadth, scope, and limitations of the claims is unclear. Leaving the nature of the invention hard or impossible to determine. One reason is due to the state of the prior art encompassing many different features, combinations and embodiments that may be similar. It would be beyond the level of one of ordinary skill to determine the existence of working examples from the amount of direction provided by the inventor. Adding, that the level of predictability in the art makes the quantity of experimentation needed to make or use the invention based on the content of the disclosure is too vast if not impossible.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “the longitudinal axis”.
Claim 1 recites the limitation "the cut tubing" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the cut tubing" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 & 5 recites the limitation "the opening" once and twice, receptively.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “the circular opening”.
Claim 11 & 13 recites the limitation "the single opening" twice and four times respectively.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “the circular opening”.
The term “rigid” and “semi-rigid” in claim 3 is a relative term which renders the claim indefinite. The term “rigid” and “semi-rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Currently, the claim is held to be indefinite because there is no degree of measure on how “rigid” or “semi-rigid” the tubing need be. 
Claim 14 recites the limitation "the opening" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “the single opening”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.A.) Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn
Regarding claim 1, 	
A method of manufacturing an irrigation implement, comprising: 
receiving tubing having a longitudinal axis and a circular cross section perpendicular to the axis; 
cutting the tubing at a first position along the longitudinal axis to form a circular first end of an irrigation implement; 
cutting the tubing at a second position along the longitudinal axis spaced from the first position to form a circular second end of the irrigation implement; 
pinching closed either the first end or the second end of the cut tubing to form a pinched end of the irrigation implement, 
the other of the first end or the second remaining open as an open end of the irrigation implement; 
sealing the pinched end of the tubing to form the irrigation implement; and 
at any time, providing a circular opening in a wall of the tubing nearer the pinched end or what will become the pinched end than the open end or what will become the open end, 
the circular opening being adapted for receiving an irrigation tube
Osborne teaches the following:
(Col. 2, lines 50-56) teaches that, two webs of heat-weldable, flexible, thermoplastic material corresponding to sides 12 and 14 in the instant application and a flexible web of non-thermoplastic, parting material, such as tissue paper 20 (see FIG. 2), are wound on a spool or mandrel to form a composite roll. (Claim 8) noting that the tubing is substantially flat when empty but being capable of easily assuming a rounded configuration in cross section. Highlighting, that the cross-section is best shown in (Fig. 9).
& c.) (Col. 1, lines 56-59) teaches that the roll is then sliced into discrete discs of approximately the same thickness as the width of the flattened tubing desired.
& f.) (Col. 3, lines 11-13) teaches that the free ends of the branches 28 may be heat-sealed or closed in any other suitable manner.
The manifold 26 and branches 28 are supplied with water through a feed line 32 and a pump 34 from a suitable source (not shown). As shown in (Fig. 8), one end of the branches 28 is open with the open end of the branch being connected to manifold 26 as depicted.
(Col. 4, lines 11-13) that the number, size, and arrangement of the perforations 38 may vary as desired. As such, the implementation of a single hole and its position is understood to be disclosed.
Currently, the language regarding the hole being utilized to receiving an irrigation tube is understood to be not limiting the claim language due to suggesting or making optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, see MPEP 2111.04. Furthermore, the recitation of structural limitations in method claims case law may be recited. Where it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).
Regarding claim 2, 	
Wherein the pinching and the sealing are performed simultaneously by heating the end of the tubing being pinched while it is being pinched to cause a region of the pinched end to melt form a sealed structure.
Osborn teaches the following:
Response to April 22, 2022 Non-Final OA Application No. 16/460,179Page 3(Col. 2, lines 59-61) teaches that next the flat side faces of said discs are subjected to heat to fuse the longitudinal edges of the thermoplastic strips together in a fluid tight relation. (Col. 3, lines 11-13) teaches that the free ends of the branches 28 may be heat-sealed or closed in any other suitable manner. Highlighting, that while no discrepancies are perceived to exists, the case law for sequential vs simultaneous steps may be recited, where generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125.
Regarding claim 3, 	
Wherein the tubing is rigid or semi-rigid.
Osborn teaches the following:
(Abstract) teaches that the flexible tubing is preferably formed from two superposed strips or webs of thermoplastic material, at least one of which is permeable, heat sealed along their edges. (Col. 4, lines 9-11) teaches that it will be evident that the perforated strip 36 protects the permeable fibrous strip 14 against damage in handling and provides additional strength to the tubing. As such, (flexible) tubing is understood to be semi-rigid. 
Regarding claim 4, 	
Wherein providing the circular opening includes punching into the wall of the tubing a circular opening sized to receive and engage an irrigation tube such that the opening is sealed by the irrigation tube.
Osborn teaches the following:
(Col. 4, lines 11-13) that the number, size, and arrangement of the perforations 38 may vary as desired. However, the perforations should be large enough to preclude their becoming clogged by soil and, preferably, should all be arranged between the edges of the layer or strip 36. As such, the size of the perforation is understood to be a result effective variable, due to its impact on the perforation becoming clogged by soil. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Accordingly, the implementation of a single hole, its size, and its position is understood to be disclosed. Alternatively, or in addition to as shown in (Figs. 2-5) various embodiments of the tubing, where each of the tubes formed after sealing and pinching comprise an opening in the tubing. With (Col. 4, lines 50-60) teaches that it will be evident that lengths or sections of the novel, flexible, pervious or permeable tubing of the present invention can be joined together as desired to provide any required length. A simple, inexpensive way to join together such sections is illustrated in (Fig. 9). (Col. 3, lines 3-4) adding that the irrigation system is shown as comprising a manifold or main line 26 having a plurality of distribution lines or branches 28. Furthermore, the recitation of structural limitations in method claims case law may be recited. Where it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).
Regarding claim 5 & 7-8, 	
Wherein providing the opening includes forming the opening within 7.62 cm (3-inches) of the pinched end of the irrigation implement.
Wherein the first position and the second position are spaced apart by 30.48 cm (12-inches)
Wherein receiving tubing includes receiving tubing having an inner diameter between 1.27 cm (1/2-inch) and 2.54 cm (1-inch).
Osborn teaches the following:
(Col. 2, lines 64-End) teaches that the tube may simply be unwound from the spool and severed at any desired point, the layer of parting material 20 being removed and discarded or left in place, as desired. (Col. 3, lines 18-21) teaches that the various branches 28 can be of different sizes, may be disposed at different vertical levels, curved in any desired path, and extend in any desired direction to any desired length. Highlighting (Fig. 9) shows two segments of pipe connected 40 & 42, where the two segments of pipe utilized comprise different diameters. (Col. 4, lines 11-16) teaches as best depicted in (Fig. 6) shows, the number, size, and arrangement of the perforations 38 may vary as desired. However, the perforations should be large enough to preclude their becoming clogged by soil and, preferably, should all be arranged between the edges of the layer or strip 36. As such, the hose is understood to be fabricated in any desired length or diameter desired or required. Alternatively, or in addition to, the case law for the change of size may be recited where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, the size of the perforations are understood to impact the ability to retard dirt from clogging the system, as such the case law for result effective variable may be recited, were it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 6 & 9, 	
Wherein receiving the tubing includes receiving plastic tubing.
Wherein receiving the tubing includes receiving a plastic irrigation hose.
Osborn teaches the following:
(Abstract) teaching that the invention disclosed is for an irrigation system in particular a flexible tubing is preferably formed from two superposed strips or webs of thermoplastic material, at least one of which is permeable, heat sealed along their edges. As such, the tubing is understood to comprise a plastic irrigation hose.(Col. 2, lines 65--End) teaches that to use the tubing 11, it is simply unwound from the spool and severed at any desired point, the layer of parting material 20 being removed and discarded or left in place, as desired. 
Regarding claim 10,
Wherein the circular opening is the only opening provided in the wall of the tubing of the irrigation implement.
Osborn teaches the following:
(Col. 4, lines 11-13) that the number, size, and arrangement of the perforations 38 may vary as desired. As such, the implementation of a single hole and its position is understood to be disclosed.
Regarding claim 11,
Wherein receiving the tubing includes receiving tubing that includes a single circular opening in the wall of the tubing between the first position and the second position; and 
pinching either the first end or the second end of the tubing includes pinching either the first end or the second end at a distance sufficiently far from the single opening such that the single opening is oriented entirely along a longitudinal-oriented portion of wall and closer to the pinchedopen end.
Osborn teaches the following:
& b.) (Col. 4, lines 11-16) teaches as best depicted in (Fig. 6) shows, the number, size, and arrangement of the perforations 38 may vary as desired. However, the perforations should be large enough to preclude their becoming clogged by soil and, preferably, should all be arranged between the edges of the layer or strip 36. (Col. 1, lines 56-59) teaches that the roll is then sliced into discrete discs of approximately the same thickness as the width of the flattened tubing desired. (Col. 3, lines 11-13) teaches that the free ends of the branches 28 may be heat-sealed or closed in any other suitable manner.
Regarding claim 12,
Wherein pinching either the first end or the second end of the tubing includes forming a heated pinched seal at either the first end or the second end.
Osborn teaches the following:
(Col. 2, lines 59-61) teaches that next the flat side faces of said discs are subjected to heat to fuse the longitudinal edges of the thermoplastic strips together in a fluid tight relation.
Regarding claim 13,
Wherein receiving tubing that includes a single opening includes receiving tubing that defines a single opening sized to receive an irrigation tube such that when the irrigation tube is inserted into the single opening that the irrigation tube seals the single opening.
Osborn teaches the following:
(Col. 4, lines 11-16) teaches as best depicted in (Fig. 6) shows, the number, size, and arrangement of the perforations 38 may vary as desired. However, the perforations should be large enough to preclude their becoming clogged by soil and, preferably, should all be arranged between the edges of the layer or strip 36. As such, the size of the perforation is understood to be a result effective variable, due to its impact on the perforation becoming clogged by soil. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Furthermore, the recitation of structural limitations in method claims case law may be recited. Where it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).
Regarding claim 14-16,
receiving tubing with and a longitudinal axis, the tubing have a cross-sectional shape with a wall or walls spaced from the longitudinal axis, the tubing have a first position and a second position spaced apart from each other along the longitudinal axis; 
cutting the tubing at the first position to form a first end of an irrigation implement; 
cutting the tubing at the second position to form a second end of the irrigation implement; 
sealing the first end of the tubing, but leaving the second end open; and 
at any time, providing a single opening in a wall of the tubing nearer the first position than the second position, 
the opening being adapted for receiving an irrigation tube, the second end being adapted for positioning in ground.
Wherein the tubing is made of plastic.
Wherein the tubing is circular in cross-section.
Osborne teaches the following:
(Col. 2, lines 50-56) teaches that, two webs of heat-weldable, flexible, thermoplastic material corresponding to sides 12 and 14 in the instant application and a flexible web of non-thermoplastic, parting material, such as tissue paper 20 (see Fig. 2), are wound on a spool or mandrel to form a composite roll. (Claim 8) noting that the tubing is substantially flat when empty but being capable of easily assuming a rounded configuration in cross section. Highlighting, that the cross-section is best shown in (Fig. 9).
& c.) (Col. 1, lines 56-59) teaches that the roll is then sliced into discrete discs of approximately the same thickness as the width of the flattened tubing desired.
(Col. 3, lines 11-13) teaches that the free ends of the branches 28 may be heat-sealed or closed in any other suitable manner. (Col. 3, lines 8-11) teaching that the manifold 26 and branches 28 are supplied with water through a feed line 32 and a pump 34 from a suitable source (not shown). As shown in (Fig. 8), one end of the branches 28 is open with the open end of the branch being connected to manifold 26 as depicted.
(Col. 4, lines 11-13) that the number, size, and arrangement of the perforations 38 may vary as desired. As such, the implementation of a single hole and its position is understood to be disclosed.
Currently, the language regarding the hole being utilized to receiving an irrigation tube is understood to be not limiting the claim language due to suggesting or making optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, see MPEP 2111.04. Furthermore, the recitation of structural limitations in method claims case law may be recited. Where it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).
Regarding claim 17,
Wherein the single opening is provided in the tubing before the tubing is cut.
Osborne teaches the following:
(Col. 2, lines 51-56) teaches that the tube is formed by two webs of heatweldable, flexible, thermoplastic material corresponding to sides 12 and 14 in the instant application and a flexible web of non-thermoplastic, parting material, such as tissue paper 20 (see Fig. 2), are wound on a spool or mandrel to form a composite roll. Highlighting, (Col. 4, lines 1-3) teaches that the modified form shown in (Fig. 4) has an additional flexible strip or layer or strip 36 which is provided with the perforation. With (Col. 2, lines 56-57) going on to state that after forming the tube (that comprises strip 36 which is provided with the perforation) is then sliced into discrete discs. Highlighting, while no discrepancies are perceived to exist regarding the order in which the opening is provided prior to cutting the tube. The case law for the rearrangement of method steps may be recited, see Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding claim 18-20,
Pinching closed either the first end of the cut tubing to form a pinched end of the irrigation implement; and sealing the pinched end.
Wherein the pinching and sealing are performed simultaneously.
Wherein the sealing is performed by heating the pinched end to melt the pinched end to for a sealed structure.
Osborne teaches the following:
 Application No. 16/460,179Page 3(Col. 2, lines 59-61) teaches that next the flat side faces of said discs are subjected to heat to fuse the longitudinal edges of the thermoplastic strips together in a fluid tight relation. (Col. 3, lines 11-13) teaches that the free ends of the branches 28 may be heat-sealed or closed in any other suitable manner. Highlighting, that while no discrepancies are perceived to exists, the case law for sequential vs simultaneous steps may be recited, where generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125.
                                                                            Conclusion
 Olive Kennedy (US-978,597) – teaches that as clearly shown in the drawings the pipe 10 represents an ordinary water pipe of any suitable length and diameter, provided along its length with a plurality of slightly tapering openings 11, leading from the outer periphery of said pipe with their smallest diameters on a line with the inner surface of the pipe. Held within each conical seat 11 is a plug 12, made of some non-corroding compressible metal, and these plugs are driven under force into the tapered seats so pipe a suitable distance, as shown in the drawings.
Thomas Bontems (US-5,203,082) – teaches in the (Abstract) the invention disclosed is for a plastic pipe with an insert, to which attachments can be coupled, installed therein, so as to cause the plastic of said plastic pipe to bond to said insert by surface flow and a method of installing a metal insert in a plastic pipe using pressure and friction to cause a surface flow of pipe material.
Serio Riusech (US-4,193,711) – teaches in the (Abstract) that the invention disclosed is for an improved valve for a subsurface irrigation system which valve includes a foot with a pair of oppositely facing laterally opening holes. The foot is sized to extend through a hole in the bottom surface of a pipe of the system and has an upstanding leg of flexible material to be received within the pipe in a flexed condition;
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715